(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
■Vista sin asistencia de las partes la moción radicada por los de-mandados ' apelados para que el presente recurso sea desestimado por no haber sido proseguido con la debida ■ diligencia; ■
■ Por Cuanto, de la certificación expedida por el secretario de la Corte de Distrito de Aguadilla, anexa a dicha moción, aparece que la sentencia recurrida fué dictada el 31 de agosto de 1939; que el escrito de apelación fué radicado el 11 de septiembre de 1939; que a pesar de haberse ordenado con fecha 13 de septiembre, 1939, la preparación de la transcripción de evidencia, y no obstante las nu-merosas prórrogas concedidas al apelante para la radicación ante esta Corte Suprema de la transcripción de evidencia,' el apelante no ha radicado dicha transcripción;
Por lo tanto, se declara con lugar dicha moción y se desestima por abandono el recurso.